                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

JOHN FRANK MOORE,                             )
                                              )
           Plaintiff,                         )
                                              )
      v.                                      )      Civil Action No.: 3:16-cv-408-SRW
                                              )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
           Defendant.                         )

                          MEMORANDUM OPINION AND ORDER

           On September 12, 2017, this court reversed the Commissioner’s decision and

remanded the case for further proceedings. Docs. 17, 18. Following remand, the

Commissioner issued a fully favorable decision. On August 5, 2019, the Commissioner

issued an Award Notice stating that, “up to 25 percent of [Plaintiff’s] past due benefits can

be used toward the payment of [attorney] fees. Thus, we are withholding $28,253.75 from

your benefits, until the authorized amount of your attorney’s fees is determined.” Doc. 24-

2 at 2. Therefore, Plaintiff was awarded retroactive benefits in the amount of $113,015.00.

Doc. 24 at 2 ¶ 3.1 This court previously awarded to Plaintiff fees in the amount of $3,875.82

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). Doc.

23.

           Pending before the court is Plaintiff’s Attorney’s Motion for Award of Attorney

Fees Under 42 U.S.C. §406(b) (Doc. 24) in which counsel seeks authorization to charge



1
    $28,253.75 x 4 = $113,015.00.


                                              1
her client $24,377.93 out of his past due Social Security insurance benefits for 20.1 hours2

of work performed before this court. The Commissioner opposes the Motion “because the

amount requested is unreasonable in light of the hours spent on the case.” Doc. 28 at 1.

The statute provides, in relevant part:

          Whenever a court renders a judgment favorable to a claimant under this
          subchapter who was represented before the court by an attorney, the court
          may determine and allow as part of its judgment a reasonable fee for such
          representation, not in excess of 25 percent of the total of the past-due benefits
          to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. §406(b)(1)(A). The contingency fee agreement between Plaintiff and his

attorney provides, in part, “If Attorney prevails before the Federal Court, and if Claimant

is subsequently awarded benefits by the Social Security Administration (“SSA”), Claimant

agrees to pay Attorney a fee for Federal Court work equal to 25% of past-due benefits.”

Doc. 24-1 at 1.

          In Gisbrecht v. Barnhart, 535 U.S. 789 (2002), the Supreme Court examined the

issue of attorney’s fees sought in connection with contingency fee agreements in Social

Security disability cases. The Court held that “§406(b) does not displace contingent-fee

agreements as the primary means by which fees are set for successfully representing Social

Security benefits claims in court. Rather, § 406(b) calls for court review of such

arrangements as an independent check, to assure that they yield reasonable results in

particular cases.” Id. at 807. The burden is on the attorney for the claimant to “show that

the fee sought is reasonable for the services rendered.” Id. Gisbrecht instructs that the

court is to review the fee resulting from a contingent fee agreement for reasonableness,



2
    See Timesheet, Doc. 19-1 at 2.


                                                 2
based on the facts of the particular case before it. Id. at 808 (“Courts that approach fee

determinations by looking first to the contingent-fee agreement, then testing it for

reasonableness, have appropriately reduced the attorney’s recovery based on the character

of the representation and the results the representative achieved.”). The Supreme Court

observed that if the “benefits are large in comparison to the amount of time counsel spent

on the case, a downward adjustment is . . . in order.” Id.

          Here, the Commissioner argues that a total fee of $28,253.75 for 20.1 hours of work

before this court would result in a windfall to Plaintiff’s counsel, but does not otherwise

argue that the fee is unmerited. Doc. 28 at 2. Plaintiff’s counsel contends that the fee is

neither unreasonable nor a windfall because taking this case posed a risk to her.

Specifically, Plaintiff’s counsel states that Plaintiff’s prior attorney was unwilling to pursue

the case any further and that Plaintiff’s insured status for Title II benefits had expired on

December 31, 2011, so if she “had not risked taking this case to District Court, [Plaintiff]

would have never had the opportunity for back benefits, ongoing Title II benefits, or

Medicare prior to full retirement age.” Doc. 31 at 3. Furthermore, Plaintiff’s counsel points

out that her practice revolves around Social Security disability cases so “all fees received

by [her] are contingency based”; that she is a seasoned practitioner, having regularly

represented Social Security claimants since 2009 in this court; and that she has made a

three-year commitment to her client thus far. Id.

          In balancing Gisbrecht’s guidance and conclusion that Congress intended to

“contain” rather than “outlaw” lawful contingent fee agreements,3 along with the issues



3
    Gisbrecht, 535 U.S. at 805.


                                               3
presented in this appeal, the 20.1 hours counsel spent compared to the fee she seeks, the

increased possibility of loss that the case posed, and the results obtained for Plaintiff, the

court finds that a downward adjustment of the fee from $24,377.93 to $20,000 renders an

award that largely preserves the benefit of counsel’s contingent fee agreement with

Plaintiff and compensates her reasonably for her work. Accordingly, it is

       ORDERED, pursuant to 42 U.S.C. § 406(b), that counsel’s Motion (Doc. 24) is

GRANTED to the extent that the Commissioner is DIRECTED to pay Plaintiff’s attorney

$20,000 from Plaintiff’s withheld past-due benefits for the 20.1 hours of work performed

before the court.

       It is further ORDERED that counsel is DIRECTED to take the steps necessary to

ensure that Plaintiff is credited or refunded $3,875.82, the amount of fees previously

awarded to Plaintiff pursuant to the Equal Access to Justice Act.

       DONE, on this the 18th day of November, 2019.

                                                         /s/ Susan Russ Walker
                                                         Susan Russ Walker
                                                         United States Magistrate Judge




                                              4
